DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2021 and 08/19/2022 have been considered.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Drawings
The drawings are objected to because Figure 4 does not show proper connection of the two sets of electrodes to their respective voltage sources.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by embodiment of Figure 11A in view of embodiment of Figures 1A and 2 of Kaminer et al. (US 20160227639 A1) hereinafter Kaminer. 
Regarding independent claim 1, Kaminer (embodiment of Figure 11A) teaches ([0108]) a waveguide (device, 1100) for transmitting electromagnetic radiation, the waveguide comprising: 
a core region (cavity, 1145), 
a cladding region (dielectric substrate, 1140a and 1140b) extending around the core region; and 
a first layer of a material (graphene layer, 1110a) having a thickness of less than a skin depth of the material for electromagnetic radiation of a first wavelength ([0116]); 
wherein the first layer is positioned within the waveguide such that a first surface polariton wave is excited at an interface between the core region and cladding region when electromagnetic radiation of the first wavelength is transmitted through the core region ([0009], [0010], [0049], [0055]),
but does not specifically disclose that the first layer is configured with a periodic refractive index. 
However, Kaminer (embodiment of Figures 1A and 2) does teach that the first layer (110) can be fabricated or implemented as a grating structure, a periodic modulation of the refractive index (Figures 1A and 2; [0059]-[0060], [0064]-[0065]).
Kaminer does not explicitly make clear that the graphene layer of Figure 2 is being used in Figure 11A.  For these reasons, strict literal anticipation under 35 U.S.C. 102(a)(1) cannot be met by Kaminer for independent claim 1.  However, it would have been obvious that before the effective filing date of the claimed invention someone of ordinary skill in the art would have most likely used the graphene layer of Figure 2 in Figure 11A to provide the waveguide wherein the first layer is configured with a periodic refractive index ([0244], [0245], [0254]), for the purpose of obtaining enhanced electromagnetic radiation excitation of surface plasmon polariton fields ([0059]).  For these reasons, independent claim 1 is found obvious over Kaminer, standing alone.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding dependent claim 2, Kaminer teaches a waveguide as claimed in claim 1, wherein the first layer of material is located within a skin depth of a surface polariton wave generated by the electromagnetic radiation from the core region from the interface between the core region and the cladding region ([0009], [0010], [0049], [0055], [0070], [0116], claim 1).  
Regarding claim 3, Kaminer teaches a waveguide as claimed in claim 1 wherein the length of the waveguide extends for one or more periodic refractive index (Figures 1A, and 2; [0014], [0059]-[0060]; system, 100 includes a graphene layer, 200 that has one or more periodic refractive index).  
Regarding claim 4, Kaminer teaches a waveguide as claimed in claim 1 wherein the first layer is configured with periodic carrier density variations to generate the periodic refractive index ([0066], [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index). 
Regarding claim 6, Kaminer teaches the waveguide as claimed in claim 1 further comprising a first set of electrical contacts positioned to locally electrostatically dope ([0065]) the first layer to generate the periodic refractive index in the first layer (Figure 5; [0066], [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index).
Regarding claim 7, Kaminer teaches the waveguide as claimed in claim 6, with the first set of electrical contacts but does not specifically disclose that the first set of electrical contacts are positioned such that amod,1 = d1 + 2 l1, where d1 comprises a distance between two adjacent contacts of the first set of electrical contacts and l1 is a width of a contact in the first set of electrical contacts. 
It would have been an obvious matter of design to position the first set of electrodes according to the relation amod,1 = d1 + 2 l1 in order to apply the required electric field to the device. 
Regarding claim 8, Kaminer teaches the waveguide as claimed in claim 1, but does not specifically disclose that wherein a momentum of the first surface polariton wave ks1’ is:

    PNG
    media_image1.png
    48
    155
    media_image1.png
    Greyscale
,
where ks1’ is a momentum of a predicted surface polariton wave at the interface between the core region and the cladding region with no local doping of the first layer, and m is an integer value, ω is a frequency of the electromagnetic radiation of the first wavelength, λ is the first wavelength, and amod,1 is a period of the periodic refractive index.
It would have been an obvious matter of design to follow the relation 
    PNG
    media_image1.png
    48
    155
    media_image1.png
    Greyscale
 in order to obtain an additional momentum for the purpose of obtaining enhanced electromagnetic radiation excitation of surface plasmon polariton fields.  
Regarding claim 9, Kaminer teaches the waveguide as claimed in claim 7, but does not specifically disclose a second set of electrical contacts positioned to locally electrostatically dope the first layer to generate a second periodic irregular refractive index in the first layer such that a second surface polariton wave is excited when electromagnetic radiation of a second wavelength is transmitted through the core region.
However, Kaminer teaches a first set of electrical contacts positioned to locally electrostatically dope ([0065]) the first layer to generate a first periodic irregular refractive index in the first layer (Figure 5; [0066], [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index) such that a first surface polariton wave is excited when electromagnetic radiation of a first wavelength is transmitted through the core region ([0009], [0010], [0049], [0055]).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the waveguide further comprises a second set of electrical contacts positioned to locally electrostatically dope the first layer to generate a second periodic irregular refractive index in the first layer such that a second surface polariton wave is excited when electromagnetic radiation of a second wavelength is transmitted through the core region, for the purpose of obtaining enhanced low loss electromagnetic radiation transmission capabilities by providing an increased number of set of electrical contacts, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 10, Kaminer teaches the waveguide as claimed in claim 9, but does not specifically disclose that wherein the second set of electrical contacts are positioned such that a second contact distance amod,2 is equal to the second wavelength, wherein amod,2 = d2 + 212, where d2 comprises a distance between two adjacent contacts of the second set of electrical contacts and l2 is a width of a contact in the second set of electrical contacts.  
It would have been an obvious matter of design to position the second set of electrodes according to the relation amod,2 = d2 + 2 l2 in order to apply the required electric field to the device.
Regarding claim 11, Kaminer teaches the waveguide as claimed in claim 10, but does not specifically disclose that wherein a momentum of the second surface polariton wave ks,2’ is:                                                            
    PNG
    media_image2.png
    45
    154
    media_image2.png
    Greyscale
, where ks,2 is a momentum of a predicted surface polariton wave at the interface between the core region and the cladding region with no local doping of the first layer, and n is an integer value, ω2 is a frequency of electromagnetic radiation of the second wavelength, and λ 2 is the second wavelength. 
It would have been an obvious matter of design to follow the relation 
    PNG
    media_image2.png
    45
    154
    media_image2.png
    Greyscale
in order to obtain an additional momentum for the purpose of obtaining enhanced electromagnetic radiation excitation of surface plasmon polariton fields. 
Regarding claim 12, Kaminer teaches the waveguide as claimed in claim 9, but does not specifically disclose that wherein the first set of electrical contacts and second set of electrical contacts are configured to be selectively charged in order to excite either the first surface polariton or the second surface polariton.
However, Kaminer teaches a first set of electrical contacts positioned to locally electrostatically dope ([0065]) the first layer to generate a first periodic irregular refractive index in the first layer (Figure 5; [0066], [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index) such that a first surface polariton wave is excited when electromagnetic radiation of a first wavelength is transmitted through the core region ([0009], [0010], [0049], [0055]).  
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the waveguide further comprises a second set of electrical contacts positioned to locally electrostatically dope the first layer to generate a second periodic irregular refractive index in the first layer such that a second surface polariton wave is excited when electromagnetic radiation of a second wavelength is transmitted through the core region and wherein the first set of electrical contacts and second set of electrical contacts are configured to be selectively charged in order to excite either the first surface polariton or the second surface polariton, for the purpose of obtaining desired low loss electromagnetic radiation transmission capabilities by providing an increased number of set of electrical contacts and selectively charging them as desired, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13, Kaminer teaches the waveguide as claimed in claim 1, further comprising: a second layer (graphene layer, 1110b) of the material having a thickness of less than a skin depth of the material, wherein the second layer is positioned between the core region and the cladding region separately from the first layer (Figure 11A; [0108], [0116]). 
Regarding claim 14, Kaminer teaches the waveguide as claimed in claim 13, but does not specifically disclose a third set of electrical contacts positioned to locally dope the second layer to generate a periodic irregular refractive index in the second layer such that either: the first surface polariton wave is excited when electromagnetic radiation of the first wavelength is transmitted through the core region, or a third surface polariton wave is excited when electromagnetic radiation of a third wavelength is transmitted through the core region.  
However, Kaminer teaches a first set of electrical contacts positioned to locally electrostatically dope ([0065]) the first layer to generate a first periodic irregular refractive index in the first layer (Figure 5; [0066], [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index) such that a first surface polariton wave is excited when electromagnetic radiation of a first wavelength is transmitted through the core region ([0009], [0010], [0049], [0055]).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the waveguide further comprises a third set of electrical contacts positioned to locally dope the second layer to generate a periodic irregular refractive index in the second layer such that either: the first surface polariton wave is excited when electromagnetic radiation of the first wavelength is transmitted through the core region, or a third surface polariton wave is excited when electromagnetic radiation of a third wavelength is transmitted through the core region, for the purpose of obtaining enhanced low loss electromagnetic radiation transmission capabilities by providing an increased number of set of electrical contacts, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claim 15, Kaminer teaches the waveguide as claimed in claim 1, wherein the material comprises graphene (Figure 11A; graphene layers 1110a and 110b; [0009], [0108]).  
Regarding claim 16, Kaminer teaches the waveguide as claimed in claim 1, but does not specifically disclose wherein the material has a negative dynamic conductivity. However, it is known that the material graphene has inherently negative dynamic conductivity. 
Regarding independent method claim 18, Kaminer (embodiment of Figure 11A) teaches ([0108]) a method of manufacture of a waveguide (device, 1100) comprising: 
providing a first layer (graphene layer, 1110a) of a material having a thickness of less than a skin depth ([0116]) of the material for electromagnetic radiation of a first wavelength in a waveguide ([0009], [0049]), wherein 
the first layer is positioned within the waveguide (device, 1100) such that a first surface polariton wave is excited at an interface between a core region (cavity, 1145) of the waveguide and a cladding region (dielectric substrate, 1140a and 1140b) of the waveguide when electromagnetic radiation of a first wavelength is transmitted through the core region (cavity, 1145) ([0009], [0010], [0049], [0055]), but does not specifically disclose that the first layer is configured with a periodic refractive index.
However, Kaminer (embodiment of Figures 1A and 2) teaches that that the first layer (110) can be fabricated or implemented as a grating structure, a periodic modulation of the refractive index (Figures 1A and 2; [0059]-[0060], [0064]-[0065]).
Kaminer does not explicitly make clear that the graphene layer of Figure 2 is being used in Figure 11A.  For these reasons, strict literal anticipation under 35 U.S.C. 102(a)(1) cannot be met by Kaminer for independent claim 1.  However, it would have been obvious that before the effective filing date of the claimed invention someone of ordinary skill in the art would have most likely used the graphene layer of Figure 2 in Figure 11A to provide the waveguide wherein the first layer is configured with a periodic refractive index ([0244], [0245], [0254]), for the purpose of obtaining enhanced electromagnetic radiation excitation of surface plasmon polariton fields ([0059]).  For these reasons, independent claim 19 is found obvious over Kaminer, standing alone.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding dependent claim 19, Kaminer teaches a method as claimed in claim 18 further comprising: applying a first set of electrical contacts to locally dope ([0065]) the first layer to generate the periodic refractive index in the first layer such that the first surface polariton wave is excited ([0009], [0010], [0049], [0055]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Kaminer et al. (US 20160227639 A1) hereinafter Kaminer as applied to claims 1 and 4 above, and further in view of Guo et al. (CN 105217604 A) hereinafter Guo. 
Regarding claim 5, Kaminer teaches the waveguide as claimed in claim 4 with the periodic carrier density variations ([0066, [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index), but does not specifically disclose that the device comprises a pn junction.

Guo teaches that regulating the carrier type and carrier concentration of graphene by doping or electrostatic gate is an effective method for obtaining graphene pn junctions (second paragraph of background technology section).
Since Kaminer and Guo are both from the same field of endeavor, the purpose disclosed by Guo would have been recognized in the pertinent art of Kaminer.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaminer to incorporate the teachings of Guo and provide the waveguide wherein the periodic carrier density variations comprise a pn junction, for the purpose of obtaining the desired carrier density in graphene by electrostatic doping.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Kaminer et al. (US 20160227639 A1) hereinafter Kaminer as applied to claims 1 and 16 above, and further in view of Liu et al. (US 20140056551 A1) hereinafter Liu. 
Regarding claim 17, Kaminer teaches the waveguide as claimed in claim 16 further comprising a first set of electrical contacts positioned to locally electrostatically dope ([0065]) the first layer (graphene layer, 1110a) to generate the periodic refractive index in the first laver (graphene layer, 1110a) (Figure 5; [0066], [0203]; Electrostatic doping can change the carrier density (electrons or holes) of graphene and modulating the voltage applied creates a periodic refractive index), wherein a voltage is applied to the first set of electrical contacts, but does not specifically disclose that the dynamic negative conductivity of the first layer is at a maximum magnitude for the first wavelength.
Liu discloses transmission as a function of both drive voltage and wavelength for a single layer graphene modulator (Figure 7A; [0024], [0043], [0056], [0057], [0058]).  
Since Kaminer and Liu are both from the same field of endeavor, the purpose disclosed by Liu would have been recognized in the pertinent art of Kaminer.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaminer to incorporate the teachings of Liu and provide the waveguide comprising a first set of electrical contacts positioned to locally electrostatically dope the first layer to generate the periodic refractive index in the first layer and wherein a voltage is applied to the first set of electrical contacts such that the dynamic negative conductivity of the first layer is at a maximum magnitude for the first wavelength, for the purpose of obtaining an integrated optical waveguide with low loss (Liu, abstract and background).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Kim et al. (US 20130071060 A1) teaches an optical device that includes an optical waveguide positioned in the dielectric layer and for transmitting incident light; and a graphene layer positioned corresponding to the optical waveguide.
-Yu et al. (Appl. Phys. Lett. 98, 243105 (2011)) teaches doping in monolayer graphene via local electrical stressing.
-Bao et al. (CN 103531665 A) teaches a method for the preparation of graphene integrated silicon optical waveguide.
-Kim et al. (US 20130071083 A1) teaches an optical waveguide that includes a substrate; a first dielectric layer positioned on the substrate; and a graphene layer.
-Yu et al. NPL teaches monolayer graphene PN junctions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        09/21/2022




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 27, 2022